Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 25 January 2021. 
The application has been amended as follows: 

1. (Currently Amended) A set-up of electrohydrodynamic jet 3D printing based on resultant action of electric field and thermal field, wherein the set-up for electrohydrodynamic jet 3D printing includes an electrohydrodynamic jet module, an XYZ movement module, a thermal field module and a control module; the electrohydrodynamic jet module includes a precision injection pump, a syringe, ink, a connecting pipe, a needle clamp, a needle and a high voltage the precision injection pump and the syringe contains the ink; the syringe connects with the needle by [[a]] the connecting pipe; the needle is installed on the needle clamp; the needle clamp is fixed on the Z motion axis; one part of the needle clamp which is connected with the needle is conductive, while the other part connected with a Z axis is insulating; [[T]]the output of the high voltage power supply is connected with the conductive part of the needle clamp; the XYZ movement module includes an optical platform, a printing platform and a substrate; [[the]] an XYZ motion axis placed above the optical platform is connected with a 220 V alternating current to realize movement[[ing]] in three directions; the Y motion axis is bolted to the optical platform and the X motion axis is fixed above the Y motion axis; the needle clamp is installed on the Z motion axis; the movement of the Z motion axis is used to adjust a print height of needle; the printing platform made of ceramic or metal is connected to a ground; the substrate is placed above the printing platform and moves accordingly; [[the]] a 3D structure is printed on the substrate combined with the movements of the printing platform in the direction of the XY axis and the needle in the direction of Z axis; the thermal field module includes the 3D structure, a power, a temperature controller, heating rods, heating lamps and [[the]] heating wires; the power is used to provide voltage for the heating rods, the heating lamps and the heating wires; the heating rods are embedded in the printing platform; the heating lamps are placed between the substrate and the needle; the heating wires surround the outside surface of the needle; the different heat sources can produce three kinds of a thermal field at different positions; in order to adjust the temperature of the thermal field, the temperature controller is used to detect the temperature of the thermal field and adjusts an output current of the power to change actual powers of the heating rods, heating lamps and heating wires; the ink can be printed [[with]] in a fine jet with effect of the electrohydrodynamic jet a low boiling point solvent in the jet increases quickly with effect of the thermal field; semi-solidified or solidified high resolution droplets arrive at the substrate continuously; the with micro or nano dimensions is produced by deposition layer by layer; the control module includes [[the]] a computer and [[the]] a motion controller; the computer is a feedback[[s]] for the 3D printing process using a monitoring software and real-time adjusts the printing parameters; the motion controller receives the control command issued by the computer through [[the]] a USB data cable and, at the same time, outputs the motion parameters to the XYZ motion axis. 

2. (Currently Amended) A method of electrohydrodynamic jet 3D printing based on resultant effect of an electric field and a thermal field includes the following steps: 
1) producing a stable electrohydrodynamic jet droplet whereby [[the]] an ink is sucked into [[the]] a syringe; the ink is fed to a needle with the pushing of a precision injection pump using a connecting pipe; the precision injection pump is used to adjust [[the]] a flow rate of the ink during the process of printing; [[the]] vertical distance between the needle and the substrate is adjusted through movement [[of]] in a Z axis; [[the]] a high voltage power supply applies high voltage between the needle and a printing platform and an electric field force is generated; [[the]] a stable micro/nano scale droplet which is far smaller than the needle orifice size is formed due to synergetic forces of the electric fieldthe droplet at the needle orifice; 
2) thermally-assisted manufacturing a 3D structure whereby a thermal field is generated stably in collaboration of a power, a temperature controller and a heat source [[(]]including a heating rod, heating lamps and [[the]] heating wires[[)]]; the temperature  the thermal field; the ink is exposed to the thermal field radiation in different positions, including in the needle, during jetting and upon arriving on the substrate; the controlling program of an XYZ axis motion is designed on [[the]] a computer based on a micro/nano scale 3D structure; [[the]] motion states of a printing platform and the needle are controlled by [[the]] a motion controller and the flow rate of the ink is set at the same time; [[the]] a solvent of a high resolution jet is evaporated rapidly with the resultant effect of the electric field and the thermal field; meanwhile, the rapid solvent evaporation; then, the semi-solidified or solidified droplets arrive to the substrate and accumulate layer by layer; the micro/nano scale 3D structure is printed under the cooperation of the XYZ movement; the forming of the micro/nano scale 3D structure is the printing platform and the needle, the thermal field, the XYZ axis movement and the flow rate of the ink. 

3. (Cancelled) The method of electrohydrodynamic jet 3D printing according to claim 2, wherein the heat sources include heating rods or heating lamps or heating wires. 


Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the limitations found in independent claims 1 and 2, including a heat source that comprises a heating rod, heating lamps and heating wires in conjunction. 

Regarding applicant’s limitation in claim 2 that the stable micro/nano scale droplet is “far smaller” than the needle size, this limitation has been interpreted as the droplet being 1/4 of the size of the needle orifice or smaller. Page 8 of Applicant’s specification submitted 20 Nov 2018 teaches that the inside diameter of the needle orifice of the needle is 200±5 micrometers and that the diameter range of droplet is 80 nanometers to 50 micrometers. Thus, 50/200 reduces to a droplet size of ¼ the orifice diameter or smaller. 

Regarding applicant’s limitation in claim 2 that the thermal field is generated “stably” this has been interpreted as being a precisely controlled thermal field with an optimized temperature. 

The closest prior art available titled “Electrohydrodynamic jet printing and a preliminary electrochemistry test of graphene micro-scale electrodes” (NPL copy provided herewith, hereinafter “Graphene”) teaches electrohydrodynamic microscale printing via a syringe (page 2), precision injection pump (page 2), conduit (page 2), needle (page 2), substrate with a controllable XY movement stage (page 2), high voltage power supply generating an electric field force (page 2), CCD camera (page 2), a liquid jet much smaller than the needle diameter (page 2), adjusting the needle distance to the substrate in the Z axis (page 2), evaporating the solution in the droplet (abstract), and optimizing the flow rate of the ink (page 4). 
Graphene fails to teach the creation of a thermal field via a temperature controller and a heat source that comprises a heating rod, heating lamps and heating wires in conjunction, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742